Title: To George Washington from Richard Thomas, 10 December 1785
From: Thomas, Richard
To: Washington, George



Hond Sir
Charleston [S.C.] 10th December 1785

Having on the 13th of August last enclosed to your Excellency a Letter from Mr Edmund Richards of Plymouth Dock in the County of Devon in England, who informs me of his being the Heir to an Estate left in the hands of your Excellency by Richd Richards Esqr. who died in Virginia many years ago. But having no answer, am led to suppose the Letter never came to hand, for which reason I have taken the liberty to address your Excellency a second time. And shall acknowledge the obligation to be informed of the truth, & whether recoverable.
By directing for me at Doctor Neufville’s No. 108 Broad Street Charleston So. Carolina, it will come safe to hand. I have the honor to be Your Excellency’s Obedt Humble Servt

Richd Thomas

